 



Exhibit 10.1
FIRST AMENDMENT
TO THE
CINEMARK HOLDINGS, INC.
2006 LONG TERM INCENTIVE PLAN
     This First Amendment (the “Amendment”), dated November 12, 2007 (the
“Effective Date”), is made by Cinemark Holdings, Inc., a Delaware corporation
(the “Company”), to the Cinemark Holdings, Inc. 2006 Long Term Incentive Plan
(herein referred to as the “2006 Plan”), pursuant to the authorization of the
Company’s board of directors (the “Board”) and stockholders. All capitalized
terms not defined herein shall have the meaning ascribed to them in the 2006
Plan.
     WHEREAS, the Company maintains the 2006 Plan to retain the services of the
Company’s officers, other employees, directors and consultants and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its affiliates; and
     WHEREAS, the Board deems it to be in the best interest of the Company to
amend the 2006 Plan to, among other things, (1) provide for the ability to
exercise an option on a cashless basis, by decreasing the number of shares
deliverable upon the exercise of such option by an amount equal to the number of
shares having an aggregate fair market value equal to the aggregate exercise
price of such option (“Stock Withholding”) and (2) apply the provision of Stock
Withholding to all awards granted but yet to be exercised under the 2006 Plan.
     NOW, THEREFORE, pursuant to the authority to amend, reserved in Section 8.1
of the 2006 Plan, the 2006 Plan is hereby amended as follows:
1. Section 5.4(f) is amended and restated to read in its entirety as follows:
     (f) Payment of Exercise Price and Delivery of Shares. The entire exercise
price of shares of Common Stock purchased upon exercise of Options shall, at the
time of purchase, be paid for in full (the “Exercise Price”). To the extent that
the right to purchase shares has become exercisable in accordance with the terms
of the Plan and the applicable Option Agreement, Options may be exercised from
time to time by written notice to the Administrator, stating the full number of
shares with respect to which the Option is being exercised and the proposed time
of delivery thereof (which shall be at least five (5) days after the giving of
such notice, unless an earlier date shall have been mutually agreed upon by the
Optionholder (or other person entitled to exercise the Option) and the
Administrator), accompanied by payment to the Company of the Exercise Price in
full . Such payment shall be effected (i) by certified or official bank check,
(ii) if so permitted by the Administrator, by the delivery of a number of shares
of Common Stock owned by the Participant for at least six months (or such other
period as may be established from time to time by the Administrator or required
by generally accepted accounting principles) (the “Requisite Holding Period”)
duly endorsed for transfer to the Company (plus cash if necessary) having a Fair
Market Value equal to the amount of such Exercise Price, (iii) if so permitted
by the Administrator, by payment with financial assistance from the Company in
accordance with the provisions of Section 7.4(f) hereof, (iv) in the case of an
Option, during any period for which the Common Stock is publicly traded (i.e.,
the Common Stock is listed on any established stock exchange or readily tradable
on a recognized securities market or any similar system whereby the stock is

 



--------------------------------------------------------------------------------



 



regularly quoted by a recognized securities dealer), by a copy of instructions
to a broker directing such broker to sell the Common Stock for which such Option
is exercised, and to remit to the Company the aggregate Exercise Price of such
Options (a “Cashless Exercise”); provided, however, a Cashless Exercise by a
Director or executive officer that involves or may involve a direct or indirect
extension of credit or arrangement of an extension of credit by the Company or a
Subsidiary in violation of Section 402(a) of the Sarbanes-Oxley Act (codified as
Section 13(k) of the Securities Exchange Act of 1934, 15 U.S.C. § 78m(k)) shall
be prohibited or (v) in the case of an Option, subject to the discretion of the
Administrator, upon such terms as the Administrator shall approve, by notice of
exercise including a statement directing the Company to retain such number of
shares of Common Stock from any transfer to the Optionholder (“Stock
Withholding”) that otherwise would have been delivered by the Company upon
exercise of the Option having a Fair Market Value equal to all or part of the
Exercise Price of such Option exercise. In the event the Exercise Price requires
retention of a fractional share, the number of shares subject to Stock
Withholding shall be rounded down and the Optionholder shall be required to pay
the remainder of the Exercise Price by certified or official bank check. Any
shares retained for the purpose of satisfying the Stock Withholding shall not
again be available for issuance under the Plan. In addition to payment of the
Exercise Price, the Optionholder shall be required to include payment of the
amount of all federal, state, local or other income, excise or employment taxes
subject to withholding (if any) by the Company or a Subsidiary as a result of
the exercise of an Option.  The Optionholder may pay all or a portion of the tax
withholding by cash or check payable to the Company, or, at the discretion of
the Administrator, upon such terms as the Administrator shall approve, by
(i) certified or official bank check (ii) Cashless Exercise, if the Stock is
publicly traded and the Cashless Exercise does not violate Section 402(a) of the
Sarbanes-Oxley Act; (iii) tendering Common Stock owned by the Optionholder
meeting the Requisite Holding Period, duly endorsed for transfer to the Company,
with a Fair Market Value on the date of delivery equal to the withholding due
for the number of shares being exercised or purchased; (iv) in the case of an
Option, by paying all or a portion of the tax withholding for the number of
shares being purchased by withholding shares from any transfer or payment to the
Optionholder (“Stock Withholding”); or (v) a combination of one or more of the
foregoing payment methods.  Any shares issued pursuant to the exercise of an
Option and transferred by the Optionholder to the Company for the purpose of
satisfying any withholding obligation shall not again be available for issuance
under the Plan. The Administrator will, as soon as reasonably possible, notify
the Optionholder (or such Optionholder’s representative) of the amount of
employment tax and other withholding tax that must be paid under federal, state
and local law due to the exercise of the Option. At the time of delivery, the
Company shall, without transfer or issue tax to the Optionholder (or other
person entitled to exercise the Option), deliver to the Optionholder (or to such
other person) at the principal office of the Company, or such other place as
shall be mutually agreed upon, a certificate or certificates for the Option
Shares after the Exercise Price and all federal, state, local or other income,
excise or employment taxes subject to withholding have been paid; provided,
however, that the time of delivery may be postponed by the Administrator for
such period as may be required for it with reasonable diligence to comply with
any requirements of law.

 



--------------------------------------------------------------------------------



 



2. A new Section 9.10 is added as follows:
     9.10 Prior Option Agreements. Each Option Agreement entered into prior to
the Effective Date of this Amendment is hereby amended to conform to the
provisions of Section 5.4(f) of the Plan that govern the payment of the Exercise
Price.
3. Except as provided above, the 2006 Plan shall remain unchanged and in full
force and effect.
Signature Page Follows

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, upon authorization of the Board and the stockholders of
the Company, the undersigned has caused this Amendment to the Cinemark Holdings,
Inc. 2006 Long Term Incentive Plan to be executed on this 12th day of November,
2007.

            CINEMARK HOLDINGS, INC.
      By:   /s/ Alan. W. Stock         Alan W. Stock, Chief Executive Officer   

Signature Page
to
First Amendment to 2006 Long Term Incentive Plan

 